Citation Nr: 0018976	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  96-37 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an initial disability rating greater than 
20 percent for degenerative disc disease of the cervical 
spine for the appeals period prior to March 29, 1997.  

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine for the 
period beginning on March 29, 1997.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for 
degenerative disc disease of the cervical spine, and 
evaluated the disability as 10 percent disabling effective 
September 1, 1995, and denied entitlement to service 
connection for a left knee disability.  

In addition to the issues listed on the front page of this 
decision, the veteran perfected an appeal as to a claim for 
service connection for a right knee disability.  Service 
connection was granted for that disability in an August 1999 
rating decision.  That decision represents a full grant of 
the benefit sought.  Grantham v. Brown, 114 F .3d 1156 (Fed. 
Cir. 1997).

This case was most recently before the Board in May 1998 at 
which time it was remanded to the RO for further development.  
The case has been returned to the Board for appellate review.

In a rating decision dated in August 1999, the RO increased 
the evaluation for the cervical spine disability to 20 
percent, effective September 1, 1995.

The Board will now proceed with its review of the veteran's 
claim.



FINDINGS OF FACT

1.  There is no competent evidence of a current left knee 
disability.

2.  Prior to March 29, 1997, the veteran's degenerative disc 
disease of the cervical spine was productive of no more than 
moderate limitation of motion and pain.  

2.  The veteran's degenerative disc disease of the cervical 
spine for the period on and after March 27, 1999 is 
productive of severe limitation of motion with pain and 
stiffness.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine have not been 
met for any period prior to March 29, 1997.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (1999).

3.  The criteria for a 30 percent rating for degenerative 
disc disease of the cervical spine have been met, effective 
March 29, 1997.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran sustained 
an injury to his left knee in December 1985.  He was seen for 
follow-up treatment in December 1985 and January 1986.  The 
diagnosis was medial collateral ligament strain.  The March 
1995 separation examination was negative for a chronic 
disability of the left knee.  

The veteran was accorded a VA examination in January 1996.  
At that time, he reported that he had sustained a left knee 
injury during service.  He further reported that he was 
treated conservatively but occasionally experienced aching, 
popping, and instability.  The diagnosis was history of old 
injury to the left knee with history of some instability.  
Clinically the knee was unremarkable.  

An examination of the neck revealed forward flexion to 55 
degrees, hyperextension to 70 degrees, lateral flexion to 30 
degrees, and rotation to 160 degrees, bilaterally.  There was 
no visible or palpable pathology of the neck noted.  
Neurologic examination was reportedly within normal limits.  
The diagnosis was history of whiplash injury to the neck with 
occasional muscle spasms and stiffness.  

Private medical records dated in June 1996 show that the 
veteran was accorded a neurologic consultation.  On 
examination, cervical range of motion was normal.   There was 
no percussion tenderness noted.  There were no scaling or 
supraclavicular masses.  There was no evidence of a 
"cervical root process."  The veteran was seen in October 
1996 with complaint of neck pain.  It was noted that he had 
muscle spasms of the neck and upper shoulders.  There were no 
neurologic symptoms.  There was decreased range of motion at 
the neck because of muscle spasm.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in August 1996.  At that time, he testified 
that he experienced almost continual muscle spasm of moderate 
severity.  He also reported tightness and limited motion of 
the neck.  He reported that his symptomatology increased with 
certain activities and that he experienced a period of 
exacerbation approximately once a month.  He also testified 
that he injured his left knee in 1985 in a slip and fall 
accident.  He reported that he continued to experience pain 
and weakness in the left knee.  X-rays of the left knee were 
negative.   

The veteran was accorded a VA examination in March 1997.  On 
examination of the cervical spine, there was no tenderness 
noted.  The paramusculature was normal.  Forward flexion was 
limited to approximately 10 degrees and extension was to 85 
degrees, lateral flexion was to 35 degrees, bilaterally; and 
rotation was to 45 degrees on the left and to 50 degrees on 
the right.  

Examination of the left knee revealed range of motion from 
neutral to 135.  There was no joint line tenderness or 
effusion.  The patella was mobile and nontender.  The joint 
was stable.  Lachman and McMurray tests were negative.  The 
diagnosis was left knee pain.  

The veteran was accorded a VA examination in July 1999.  On 
examination, alignment within the cervical spine was 
"good."  There was no tenderness on palpation.  Paraspinous 
muscles appeared symmetrical without fasciculations.  Range 
of motion was as follows: flexion to 27 degrees, limited by 
pain, extension was to 54 degrees, lateral flexion to 20 
degrees, left and to 22 degrees, on the right, limited by 
stiffness.  Rotation was to 80 degrees, and to 70 degrees on 
the right limited by stiffness.

The diagnosis was cervical spine degenerative disc disease 
and spondylosis without stenosis.  There was no evidence of 
carpal tunnel syndrome or cervical motor root involvement.  A 
magnetic resonance imaging showed spondylosis, cervical spine 
with small hard and soft disc identified on the right at C6-
7, T1, which indented the cord but did not replace it.  

Nerve conduction studies were interpreted as showing no 
evidence of cervical motor root involvement.  

On examination of the left knee, range of motion was from 
neutral to 158 degrees.  The patella was nontender to 
palpation.  There was no evidence of crepitus but there was 
mild positive anterior drawer sign.  X-rays of the left knee 
were normal.  The diagnoses included mild anterior ligament 
laxity without evidence of osteoarthritis.


Service connection

The threshold question to be answered in this case is whether 
the appellant has submitted evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).



Analysis

The Board notes that there is competent evidence that the 
veteran sustained a left knee injury during service.  The 
evidence shows that in 1997, the veteran was diagnosed with 
"knee pain."  

Subsequent to the Board's remand in this case, the Court held 
that pain, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999); Evans v. West, 12 Vet. App. 
22 (1998) (holding that there was no objective evidence of a 
current disability, where the medical records showed the 
veteran's complaints of pain, but no underlying pathology was 
reported).  An underlying left knee disability has not been 
identified in this case.

In the remand, the RO was directed to obtain a medical 
opinion regarding the etiology of the veteran's reported 
"left knee pain."  In this regard, it does not appear that 
the RO complied with the Board's directives.  The United 
States Court of Appeals for Veterans Claims (Court) in 
Stegall v. West, 11 Vet. App. 268 (1998), held, in substance, 
that an RO is required to comply with the directives of 
remand decisions issued by the Board.

In Roberts v. West, 13 Vet. App. 185 (1999), however, the 
Court held that where claims were not well grounded, VA had 
no duty to assist the claimant in developing his claim.  For 
that reason, the Court found that additional action by the 
Board to enforce its remand order was not required under 
Stegall.  In view of its finding, discussed below, that the 
claim for service connection for a left knee disability is 
not well grounded, no further action is necessary to ensure 
compliance with it prior remand as to that issue..  

Because the evidence of record fails to reveal any current 
underlying pathology referable to the veteran's complaints of 
left knee pain, the Board must find the claim not well 
grounded.

While the veteran is competent to relate symptoms such as 
pain, as a lay person, he is not competent to provide a 
medical diagnosis or opinion as to what is essentially a 
question of medical causation.  Grottveit.

The United States Court of Appeals for the Federal Circuit 
has held that the requirement for a showing of current 
disability in order to establish a well grounded claim, means 
that there must be competent evidence of the claimed 
disability at the date of claim.  Gilpin v. West, 155 F.3d 
1355 (Fed. Cir. 1998).  

In the absence of competent evidence of a current disability, 
the claim is not well 
grounded and must be denied.  


Original Rating

Initially, the Board finds that the veteran's claim is well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  When a veteran is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability, the claim 
continues to be well grounded.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Shipwash v. Brown, 8 Vet. App.218, 224 
(1995).  Thus, his claim for higher original rating for his 
cervical spine disability is well grounded.

Disability rating are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule) 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation to be assigned, the 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Moderate limitation of motion of the cervical spine warrants 
a 20 percent evaluation, and severe limitation of motion of 
the cervical spine warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (1999).

In its previous remand, the Board requested that the RO issue 
a supplemental statement of the case showing the normal 
ranges of motion considered in evaluating the veteran's 
cervical spine disability.  The RO informed the veteran and 
his representative that it considered the following ranges of 
motion to be normal:  Forward flexion--60 degrees; extension-
-75 degrees; lateral flexion--40 degrees; and rotation--55 
degrees.  

The appellant's service-connected neck disability may also be 
rated under Diagnostic Code 5293.  Diagnostic Code 5293 
provides for the evaluation of intervertebral disc syndrome.  
Under Diagnostic Code 5293, a 20 percent rating is warranted 
for mild intervertebral disc syndrome with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome evidenced by recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 provide as follows:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body on normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 provide:

As regards the joints the factors of 
disability reside in reduction of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations: (a) 
less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, and so forth); (b) more movement 
than normal (from flail joint, 
resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) 
weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, 
divided or lengthened tendons, and so 
forth); (d) excess fatigability; (e) 
incoordination, impaired ability to 
execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity 
or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

38 C.F.R. § 4.45.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "compensation for service-connected injury is 
limited to those claims which show present disability" and 
held that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, the Court has held that the provision is not 
applicable for the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  At the time of an initial rating, 
separate ratings will be assigned for separate periods of 
time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).


Analysis

Entitlement to an initial disability rating greater than 20 
percent for the appeals period prior to March 29, 1997.  

A review of the evidence discloses that prior to March 29, 
1997, VA examination showed the veteran's reported range of 
motion was as follows: forward flexion to 55 degrees, 
hyperextension to 70 degrees, lateral flexion to 30 degrees, 
and rotation to 160 degrees, bilaterally.  These ranges of 
motion approximated the normal ranges noted above.  Moreover, 
private medical records dated in June 1996 showed normal 
range of motion for the cervical spine.  

Prior to March 29, 1997, neurologic examinations were 
reportedly within normal limits.  Thus, there was no evidence 
of the severe intervertebral disc disease necessary for an 
evaluation in excess of 20 percent for the period prior to 
March 29, 1997.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The record is negative of any evidence of additional 
functional impairment due to the veteran's degenerative disc 
disease of the cervical spine prior to March 29, 1997.  


Entitlement to an initial rating greater than 20 percent for 
the period beginning on March 29, 1997.  

At the time of his March 29, 1997 examination, the veteran 
was shown to have a significantly reduced range of motion in 
the cervical spine.  Flexion was limited to 10 degrees, 
extension was to 85 degrees, lateral flexion to 35 degrees, 
bilaterally, and rotation to 45 degrees on the left and to 50 
degrees on the right.  

The July 1999 examination also revealed significantly reduced 
ranges of motion with flexion to only 27 degrees, limited by 
pain; extension to 54 degrees; lateral flexion to 20 degrees, 
left and to 22 degrees, on the right, limited by stiffness.  
Rotation was to 80 degrees, and to 70 degrees on the right 
limited by stiffness.

Based on the normal ranged os motion reported above, the 
post-March 1997 findings, show that the veteran half or less 
of normal movement in some of the ranges of cervical motion.  
Based on these findings, the Board concludes that the 
evidence is in favor of the grant of a 30 percent evaluation 
for the cervical spine disability based on severe limitation 
of motion effective from March 29, 1997.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon supra.  With the exception of 
pain and stiffness, the evidence shows that there are no 
other functional limitations resulting from veteran's 
degenerative disc disease of the cervical spine. Thus, the 
Board finds that the functional limitations imposed by 
veteran's degenerative disc disease of the cervical spine are 
appropriately compensated by the 30 percent rating.  In this 
regard the Board notes that the veteran achieved the reported 
ranges of motion before experiencing pain or other functional 
symptoms.

The Board further observes that an increased rating under 
Diagnostic Code 5293 is not warranted.  The Board notes that 
although in the appellant's August 1999 VA examination, the 
nerve conduction and electromyograph studies were negative 
for nerve involvement or cervical motor root involvement.  
Moreover, motor strength was 5/5 bilaterally.

There was no evidence of upper extremity or hand atrophy.  
Paraspinous muscles appeared symmetrical and without 
fasciculations.  Vibratory senses were all intact.  Thus, in 
light of the above, it is the Board's determination that the 
evidence of record does not show severe intervertebral disc 
syndrome evidenced by recurring attacks with intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Accordingly, an increased rating under Diagnostic Code 5293 
is not warranted.


ORDER

Service connection for a left knee disability is denied.

A disability rating greater than 20 percent for degenerative 
disc disease of the cervical spine for the appeals period 
prior to March 29, 1997 is denied.  

A 30 percent evaluation for degenerative disc disease of the 
cervical spine is granted effective March 29, 1997.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

